Case: 21-2245    Document: 19     Page: 1   Filed: 01/20/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                JACQUELINE BROWN,
                     Petitioner

                             v.

         DEPARTMENT OF THE AIR FORCE,
                    Respondent
              ______________________

                        2021-2245
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-1221-21-0350-W-1.
                 ______________________

                Decided: January 20, 2022
                 ______________________

    JACQUELINE BROWN, Cibolo, TX, pro se.

     SONIA W. MURPHY, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent. Also represented by BRIAN M.
 BOYNTON, STEVEN JOHN GILLINGHAM, MARTIN F. HOCKEY,
 JR.
                   ______________________

  Before LOURIE, CHEN, and CUNNINGHAM, Circuit Judges.
Case: 21-2245     Document: 19     Page: 2    Filed: 01/20/2022




 2                                         BROWN   v. AIR FORCE



 PER CURIAM.
     Jacqueline Brown appeals the decision of the Merit
 Systems Protection Board (Board) dismissing her individ-
 ual right of action as precluded by the doctrine of res judi-
 cata, or, in the alternative, the doctrine of collateral
 estoppel. Brown v. Dep’t of the Air Force, No. SF-1221-21-
 0350-W-1, 2021 WL 3601837 (M.S.P.B. Aug. 9, 2021)
 (Board Decision) (Appx. 1–17). 1 Because the Board cor-
 rectly applied the doctrine of res judicata, we affirm on that
 ground.
                        BACKGROUND
                               A
     On April 2, 2018, the Air Force appointed Ms. Brown
 to supply technician position GS-2005-5 for the 9th Physio-
 logical Support Squadron (9PSPTS) in Yuba, California.
 Board Decision at 5. This appointment was subject to a
 two-year probationary period so the Air Force could assess
 Ms. Brown’s fitness for the position. Id.; 5 C.F.R.
 § 315.803(a). During that probationary period, Ms. Brown
 received a notice of termination. Board Decision at 5. The
 notice informed Ms. Brown that she would be terminated
 effective February 19, 2019 because she “failed to perform”
 certain duties and her supervisor “received complaints” re-
 garding her lack of civility and refusal to perform certain
 work. Id. at 6.
    On February 15, 2019, Ms. Brown met with Com-
 mander Lieutenant Colonel Steven Dawson. Id. During



     1    “Appx.” citations are to the appendix filed concur-
 rently with the government’s responsive brief. Addition-
 ally, because the reported versions of the Board’s decision
 are not paginated, citations are to version of the Board de-
 cision included in the appendix. E.g., Board Decision at 5
 can be found at Appx. 5.
Case: 21-2245     Document: 19     Page: 3    Filed: 01/20/2022




 BROWN   v. AIR FORCE                                        3



 that meeting, Ms. Brown stated that she declined work to
 comply with certain Air Force regulations. Id.; Appellant’s
 Br. 2–3. Commander Dawson and, separately, Logistics
 Flight Chief Master Sergeant Charles Myers informed Ms.
 Brown that the regulations she cited did not apply to her
 position. Board Decision at 7. Commander Dawson subse-
 quently concurred with the decision to terminate Ms.
 Brown, which became effective on February 19, 2019. Id.
                               B
     Ms. Brown’s termination has given rise to three pro-
 ceedings. In Brown v. Department of the Air Force (Brown-
 1), No. SF-315H-19-0249-I-1, 2019 WL 1437643 (M.S.P.B.
 Mar. 26, 2019), the Board dismissed Ms. Brown’s claim for
 lack of jurisdiction based on failure to exhaust administra-
 tive remedies. In Brown v. Department of the Air Force
 (Brown-2), No. SF-1221-19-0481-W-1, 2020 WL 1508129
 (M.S.P.B. Mar. 24, 2020), Ms. Brown cured that jurisdic-
 tional deficiency and added a new allegation that her ter-
 mination was retaliatory for protected whistleblower
 disclosures pursuant to 5 U.S.C. § 2302(b)(8). The Board
 concluded that Ms. Brown “failed to meet her burden of
 proving by preponderant evidence that she engaged in
 whistleblowing activities” because she failed to demon-
 strate that her alleged disclosures were protected. Id. This
 court affirmed the Board’s decision. Brown v. Dep’t of the
 Air Force, 846 F. App’x 886, 889 (Fed. Cir. 2021).
     Following our affirmance of Brown-2, Ms. Brown filed
 a new complaint with the Office of Special Counsel (OSC).
 OSC determined that the matters raised in Ms. Brown’s
 complaint had already been addressed in Brown-2. Board
 Decision at 12. Ms. Brown then filed her third individual
 right of action before the Board, where she again argued
 that she was terminated in retaliation for the same alleg-
 edly protected disclosures. Id. at 1. The Board concluded
 that the doctrine of res judicata, or, in the alternative, the
 doctrine of collateral estoppel, precluded Ms. Brown’s third
Case: 21-2245     Document: 19      Page: 4     Filed: 01/20/2022




 4                                          BROWN   v. AIR FORCE



 action. Id. at 13–17. Ms. Brown appeals, challenging the
 Board’s determination on the merits in Brown-2. Appel-
 lant’s Br. 2–4. Ms. Brown also argues that the Board im-
 properly applied res judicata because she “has not
 exhausted all avenues of her judicial rights” and because
 she believes the Board declined to consider all the evidence.
 Id. at 4.
    We have jurisdiction pursuant to 5 U.S.C. § 7703(b)(1)
 and 28 U.S.C. § 1295(a)(9).
                          DISCUSSION
      Whether the Board properly dismissed an action based
 on res judicata raises a question of law that we review de
 novo. Phillips/May Corp. v. United States, 524 F.3d 1264,
 1267 (Fed. Cir. 2008). The doctrine of res judicata applies
 when “(1) the prior decision was rendered by a forum with
 competent jurisdiction; (2) the prior decision was a final de-
 cision on the merits; and (3) the same cause of action and
 the same parties or their privies were involved in both
 cases.” Carson v. Dep’t of Energy, 398 F.3d 1369, 1375
 (Fed. Cir. 2005). The Board concluded that all three ele-
 ments of res judicata were met. We agree.
      In Brown-2, the Board had jurisdiction over, and re-
 jected, Ms. Brown’s whistleblower retaliation claims pur-
 suant to 5 U.S.C. § 1221. The Board’s decision on the
 merits became final on April 28, 2020. Brown-2. This court
 affirmed the Board’s decision, and the mandate issued on
 April 5, 2021. Brown, 846 F. App’x at 889. Ms. Brown did
 not file a petition for rehearing or a petition for writ of cer-
 tiorari. Accordingly, the first two elements of res judicata
 are satisfied.
     With respect to the third element, it is undisputed that
 Ms. Brown is the petitioner and the Air Force is the re-
 spondent in Brown-2 and in this action. Both actions also
 involve the same claim of whistleblower retaliation based
 on the same disclosures made during the same course of
Case: 21-2245     Document: 19    Page: 5    Filed: 01/20/2022




 BROWN   v. AIR FORCE                                      5



 events. Compare Brown-2, with Board Decision at 8–13.
 The only identifiable difference between Ms. Brown’s claim
 in Brown-2 and Ms. Brown’s claim here is that Ms. Brown
 now states that she met with Commander Dawson on Jan-
 uary 30, 2019. Board Decision at 14. In Brown-2, Ms.
 Brown represented she was out sick that day. Id. The
 Board expressly considered this difference and concluded
 that it “[did] not create a new cause of action.” Id. We
 agree.
     To the extent Ms. Brown raises new challenges to the
 Board’s fact findings and legal conclusions, Ms. Brown
 could have made those arguments in Brown-2. Any such
 arguments are therefore also precluded by res judicata.
 Carson, 398 F.3d at 1375 n.8 (“[C]laim preclusion fore-
 closes matters that, although never litigated or even
 raised, could have been advanced in an earlier suit.”) (cit-
 ing Migra v. Warren City Sch. Dist. Bd. of Ed., 465 U.S. 75,
 77 n.1 (1984)).
                        CONCLUSION
     We have considered appellant’s remaining arguments
 and do not find them persuasive. For the foregoing rea-
 sons, we affirm the decision of the Board.
                        AFFIRMED